     Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THOMAS P. KOESTLER,

                                    Petitioner,
                                                   Civil No. 16-cv-7175 (AJN)
                   -against-

 MARTIN SHKRELI,

                                 Respondent.




              MEMORANDUM IN SUPPORT OF MOTION TO
         COMPEL JUDGMENT ENFORCEMENT DISCOVERY FROM
         THE JUDGEMENT DEBTOR MARTIN SHKRELI AND FROM
                KANG HAGGERTY AND FETBROYT LLC




                                       SCAROLA ZUBATOV SCHAFFZIN PLLC
                                        Attorneys for Petitioner Thomas P. Koestler
                                                         1700 Broadway, 41st Floor
                                                              New York, NY 10019
                                                               Tel.: (212) 757-0007
            Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 2 of 20




                                                 TABLE OF CONTENTS


TABLE OF AUTHORITIES .......................................................................................................... ii
Statement of Facts and Background ....................................................................................................1

                    A. Discovery Sought from Mr. Shkreli ...................................................................5

                    B. Discovery Sought from the Kang Firm .............................................................6

                    C. The Discovery Sought from Mr. Shkreli
                       and the Kang Firm Has Not Been Provided ......................................................8

     I.        THERE IS NO BASIS FOR MR.SHKRELI NOT TO
               FULLY RESPOND TO THE CREDITOR’S JUDGMENT
               ENFORCEMENT INFORMATION REQUESTS ............................................................ 8

     II.       THERE IS NO BASIS FOR THE KANG FIRM NOT
               TO FULLY RESPOND TO THE CREDITOR’S JUDGMENT
               ENFORCEMENT INFORMATION REQUESTS ......................................................11

     III.      THE RESPONDING PARTIES SHOULD BE COMPELLED TO
               REIMBURSE THE CREDITOR’S ATTORNEYS’ FEES AND
               COSTS ASSOCIATED WITH THIS APPLICATION ...............................................15

     IV.       THE COURT SHOULD DIRECT THAT THE
               RESPONDING PARTIES BE SERVED WITH
               THIS APPLICATION AS PROPOSED IN THE
               ACCOMPANYING DRAFT ORDER TO SHOW CAUSE .......................................16




                                                                   i
             Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 3 of 20




                                                   TABLE OF AUTHORITIES

Cases

Aquavella v. Equivision, Inc.,
  181 Misc.2d 322 (S. Ct. Monroe Ct. 1999) ............................................................................... 11

Hall v. Curran,
 599 F.3d 70 (1st Cir. 2010) ....................................................................................................... 10

Harbor Footwear Group, Ltd. v. ASA Trading, Inc.,
 1 Misc.3d 911(A) (S. Ct. Nassau Co. 2004) ............................................................................. 11

Sabol v. Brooks,
  469 F.Supp.2d 324 (D. Md. 2006) ............................................................................................ 15

U.S. v. McWhirter,
  376 F.2d 102 (5th Cir. 1967) ................................................................................................ 14-15

Rules

CPLR 5201...................................................................................................................................... 9

CPLR 5224............................................................................................................................. passim

FRCP 37 ........................................................................................................................................ 15

FRCP 45 ............................................................................................................................... 9, 14-15

FRCP 69 ....................................................................................................................... 5, 7, 9, 14-15




                                                                        ii
         Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 4 of 20




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

     THOMAS P. KOESTLER,

                                                   Petitioner,
                                                                   Civil No. 16-cv-7175 (AJN)
                           -against-

     MARTIN SHKRELI,

                                                Respondent.




                     MEMORANDUM IN SUPPORT OF MOTION TO
                COMPEL JUDGMENT ENFORCEMENT DISCOVERY FROM
                THE JUDGEMENT DEBTOR MARTIN SHKRELI AND FROM
                       KANG HAGGERTY AND FETBROYT LLC

        The petitioner in this case and the applicant for relief herein, by his counsel, Scarola

Zubatov Schaffzin PLLC, submits this memorandum in support of his motion to compel

judgement enforcement discovery, pursuant to notices properly issued and served, from the

judgement debtor, respondent Martin Shkreli, and from non-party Kang Haggerty and Fetbroyt

LLC.


                                Statement of Facts and Background

        The petitioner in this case, Thomas P. Koestler (the “Creditor”), was awarded a judgment

in this Court against respondent Martin Shkreli for the amount of $2,614,930 in accordance with

this Court’s Order dated and entered on February 6, 2017 (ECF #22, Scarola Decl., Ex.1 A) (the

“Judgment”). Mr. Shkreli has not satisfied the Judgment or paid any amount whatsoever toward

the Judgment. (Scarola Decl., ¶ 2 (discussing communications with one of Mr. Shkreli’s


1
  Exhibits referred to in this Memorandum are attached to the accompanying Declaration of
Richard J.J. Scarola, dated October 8, 2020 (the “Scarola Decl.”) (Mr. Scarola is one of the
attorneys for the Judgment Creditor).
         Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 5 of 20




attorneys confirming that no part of the Judgement has been satisfied))

       By way of background, the Judgment arises from an award in arbitration, confirmed by

this Court, which in turn arose from amounts owed by Mr. Shkreli to the Creditor. (Scarola

Decl., Ex. A)

       By way of further background, while the Creditor’s Judgment has nothing to do with Mr.

Shkreli’s other business activities, Mr. Shkreli has significant public notoriety as a result of those

activities and is currently incarcerated. Specifically, he was sentenced by the United States

District Court for the Eastern District of New York (Matsumoto, J.) to serve 84 months in prison

after conviction by a jury of securities fraud on March 9, 2018. (ECF #565 in USA v. Shkreli,

1:15-cr-00637-KAM (E.D.N.Y.) (the “Criminal Case”)) Mr. Shkreli is also known even more

widely for his conduct in connection with the pharmaceutical product Daraprim, a drug used,

among other purposes, for treatment of certain infections and persons with compromised

immune systems such as patients suffering from AIDS, for which Mr. Shkreli is reputed to have

been responsible for a 5,000+% price increase after the drug was acquired by a company he

controlled at the time, Turing Pharmaceuticals (“Turing”). (See Scarola Decl., Exs. B and C

(also available at https://www.forbes.com/sites/luketimmerman/2015/09/23/a-timeline-of-the-

turing-pharma-controversy/#1af0e56e771d and

https://www.nytimes.com/2015/09/21/business/a-huge-overnight-increase-in-a-drugs-price-

raises-protests.html)) Turing changed its name to Vyera Pharmaceuticals, LLC (“Vyera”).

(Scarola Decl., ¶ 4)

       Mr. Shkreli is currently incarcerated at the Federal Correctional Institution ― Allenwood

Low in White Deer, PA 17887 (the “FCI”). Scarola Decl., ¶ 4.




                                                  2
         Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 6 of 20




       Notwithstanding his conviction and incarceration, Mr. Shkreli apparently had and has

extensive assets sufficient to satisfy the Judgment.

       Mr. Shkreli also owned substantial assets subject to a forfeiture order in the Criminal

Case (its ECF #680, Scarola, Decl., Ex. D), including art and collectibles such as a Picasso

paining and a unique, one-copy-only music album purchased by Mr. Shkreli for $2 million from

its creators, the musical group Wu-Tang Clan (an album created with provision that it could not

be played widely and/or exploited commercially), and which is the subject of a coming Netflix

documentary (Scarola Decl., Ex. E (also available at https://www.nme.com/en_asia/news/netflix-

film-on-martin-shkrelis-2-million-purchase-of-wu-tang-clan-album-announced-

2738462#:~:text=Netflix%20have%20announced%20details%20of,directed%20by%20Paul%20

Downs%20Colaizzo)).

       Mr. Shkreli currently has additional substantial assets. Mr. Shkreli is involved in ongoing

litigation over his role and activities with Turing/Vyera, and is a defendant in a case brought by

the Federal Trade Commission (the “FTC”), along with a number of state attorneys general, FTC

et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706-DLC (S.D.N.Y.) (the “FTC Case”).

The FTC has alleged in its Amended Complaint in that case (Scarola Decl., Ex. F; FTC Case

ECF #91) with regard to Phoenixus AG (Phoenixus”), that Mr. Shkreli “owns approximately

[redacted] of Phoenixus shares and controls approximately [redacted] of shareholder votes,” and

that Phoenixus in turn wholly owns Vyera today. (Id. ¶¶ 25-26, 46) Mr. Shkreli answered the

FTC Amended Complaint allegations on September 15, 2020, disclosing his specific ownership

and voting interests in Phoenixus (FTC Case ECF #258), but by letter application dated October

1, 2020 (Scarola Decl., Ex. G, FTC Case ECF #287), his counsel asked the Court that that

version of Mr. Shkreli’s Answer be stricken in favor of a redacted version and the Court in the



                                                 3
         Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 7 of 20




FTC case granted that application by Order dated October 5, 2020 (Scarola Decl., Ex. H, FTC

Case ECF #288). A copy of Mr. Shkreli’s redacted Answer is at (Scarola Decl., Ex. I, FTC Case

ECF #287-1). The redacted version of the answer does not disclose Mr. Shkreli’s ownership and

voting interests in Phoenixus (see id. at ¶ 46) (though it confirms that Phoenixus is the sole

owner of Vyera (id. at 25-26)). These are highly unusual circumstances in that the original

answer and disclosure of the pertinent information was a matter of the public record for

approximately 20 days, was viewable and viewed by counsel and many others and was in fact

apparently published by some on the Internet. (Scarola Decl., ¶ 8) In light of the October 1

redaction Order in the FTC Case (Scarola Decl., Ex. H, FTC Case ECF #288), it is unclear

whether the originally filed information may be quoted or referenced as to its content. This is

further reason the Judgment Creditor needs to compel proper judgment enforcement discovery.

The circumstances speak for themselves as to whether there is a good faith basis for the inquiry,

and it is submitted that there is such good faith basis.

       Notably, Mr. Shkreli was apparently found by prison authorities to be operating the

business formerly known as Turing ― now known as Vyera ― while incarcerated (apparently

including by means of a contraband cell phone) in contravention of the restrictions to which he

was subject. (See Scarola Decl., Ex. J (also available at https://www.wsj.com/articles/martin-

shkreli-steers-his-company-from-prisonwith-contraband-cellphone-11551973574))

       Mr. Shkreli also has had the wherewithal to commence substantial litigation while

incarcerated. In one instance, in 2019, he commenced litigation against Retrophin, Inc., a

company in which he had previously had a substantial or controlling interest, and certain of its

senior officers and Directors. The Complaint in that case sought recovery of at least $30 million,

and the case was apparently settled (apparently on confidential terms), in a manner favorable to



                                                  4
           Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 8 of 20




Mr. Shkreli. (Scarola Decl., ¶ 10; see also Shkreli v. Aselage et al., 1:19-cv-05120-DAB

(S.D.N.Y.), ECF #5 at ¶ 278 and #18)

         Currently, Mr. Shkreli, one of his colleagues, Kevin Mulleady (who is apparently the

current Chairman of Phoenixus and the former CEO of Vyera2), Vyera and Phoenixus are all

defendants in the FTC Case. The litigation is apparently extremely active and proceeding on a

fast track. (Scarola Decl., ¶ 11) In the FTC Case, according to the case docket, defendants have

been or are currently represented in the case by a number of prominent law firms:

         Mr. Shkreli: Duane Morris LLP and Kang Haggerty and Fetbroyt LLC

         Mr. Mulleady: Kasowitz Benson Torres LLP

         Vyera: Morgan, Lewis & Bockius LLP (previously, Dechert LLP)

         Phoenixus: Morgan, Lewis & Bockius LLP (previously, Dechert LLP)

and it is reasonable to believe that those large and well-known law firms are being paid

substantial sums by the defendants in the FTC Case for their defense. (Scarola Decl., ¶ 11)

Given that the defendants are Mr. Shkreli, two companies of which he is the principal owner

(directly or indirectly) and in which he has the controlling interest and Mr. Mulleady, Mr.

Shkreli’s colleague and the Chairman of one of those companies, it is also reasonable to believe

that the payments for that legal representation are coming from the two corporate defendants Mr.

Shkreli effectively owns and controls or from other resources in Mr. Shkreli’s control.


         A. Discovery Sought from Mr. Shkreli

         Mr. Shkreli was served by the Creditor, through counsel, with judgment enforcement

papers in an effort to enforce the Judgment at issue here on June 5, 2020. Those papers were

served pursuant to FRCP Rule 69, authorizing use of New York State judgment enforcement


2
    See FTC Case ECF #287-1, ¶ 47, Scarola Decl., Ex. I.
                                                 5
           Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 9 of 20




devices. The papers included an information subpoena in accordance with NY CPLR 5224. A

copy of the information subpoena that the Creditor asks Mr. Shkreli be compelled to answer by

this application (together with a copy of certain of the related judgment enforcement papers sent

at the same time but not currently in issue) is attached to the Scarola Decl., Ex. L (see also

Scarola Decl., ¶ 12).

       The judgment enforcement papers were served upon Mr. Shkreli at his place of

incarceration, addressed to:

                        Mr. Martin Shkreli
                        (Inmate I.D. #87850-053)
                        Federal Correctional Institution (FCI) – Allenwood Low
                        P.O. Box 1000
                        White Deer, PA 17887

As discussed below in Argument § I., (i) the prison authorities at Mr. Shkreli’s place of

incarceration returned acknowledgement of receipt of the package sent and (ii) Mr. Shkreli’s

counsel also wrote to the Creditor’s counsel discussing the content of papers sent only to Mr.

Shkreli.

       The subject matter of the judgment enforcement discovery inquiries made are also

summarized in Argument § I.


       B. Discovery Sought from the Kang Firm

       Similar judgment enforcement papers have been served (on June 9, 2020) to one of the

principal law firms, Kang Haggerty and Fetbroyt LLC (the “Kang Firm”), representing Mr.

Shkreli in the FTC Case and also in a variety of other matters (Scarola Decl., ¶ 14 and Ex. L),

because it is believed that those attorneys have material, non-privileged information pertinent to

the effort to collect the Creditor’s Judgment. As with Mr. Shkreli, The Kang Firm was served by

the Creditor, through counsel, with judgment enforcement papers in an effort to enforce the

                                                  6
         Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 10 of 20




Judgment at issue here pursuant to FRCP Rule 69, authorizing use of New York State judgment

enforcement devices. The papers included an information subpoena in accordance with NY

CPLR 5224. (Id.)

        By way of background, counsel for the Creditor was contacted by Edward Kang of the

Kang Firm at various times in 2020 to discuss the Judgment. (Scarola Decl., ¶ 15) As noted

above, Mr. Kang and the Kang Firm also represent Mr. Shkreli as co-counsel in the FTC case.

The Scarola Declaration points out that further information about the contacts from the Kang

Firm could be provided, but in deference to the possibility that Mr. Shkreli or Mr. Kang might

assert that such information is restricted from disclosure (for example, as communications

constituting settlement communications that should not be disclosed under a rule addressed to

settlement communications), that further detail is not set forth here. (Id.)

        The Judgment Creditor and his counsel understand and believe that Mr. Kang and his

firm have been serving in the role as a general business and legal advisor to Mr. Shkreli on a

variety of matters, not all of which would be subject to the attorney-client privilege merely

because Mr. Shkreli is a client and Mr. Kang and his colleagues are attorneys. (Scarola Decl., ¶

16) The Creditor discusses in Argument § II. that a similar position as to the role of the Kang

Firm has been taken by the FTC in the FTC Case and that the FTC’s position has been sustained

by the Court in that case at least in material part.

        At bottom, there are strong indications leading the Creditor and his counsel to believe

that the Kang Firm possesses both information pertinent to judgment enforcement not subject to

the attorney-client privilege, and also possibly money held by for Mr. Shkreli’s benefit (in

escrow or otherwise) that would be recoverable through judgment enforcement efforts.




                                                   7
        Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 11 of 20




       C. The Discovery Sought from Mr. Shkreli and the Kang Firm Has Not Been Provided

       Neither Mr. Shkreli nor the Kang Firm have provided any formal written objection to the

judgment enforcement papers served upon them and neither has provided substantive responses.

Accordingly, the Judgment Creditor makes this request that this Court compel those responses.

(Scarola Decl., ¶ 18)

       Below, we set forth additional bases for believing responses are in fact due. In that

discussion, for the sake of completeness, we also address some points raised in informal

correspondence we received from the Kang Firm.3


                                                 I.

                    THERE IS NO BASIS FOR MR. SHKRELI NOT TO
                   FULLY RESPOND TO THE CREDITOR’S JUDGMENT
                      ENFORCEMENT INFORMATION REQUESTS

       With regard to the discovery devices posed to Mr. Shkreli, as the judgment debtor owing

more than $2,600,000, he has no basis not to be responding in full. He has not responded at all

(Scarola Decl., ¶ 18), and complete responses should be compelled by an Order from this Court.

       The written questions posed to Mr. Shkreli, Scarola Decl., Ex. L, are comprehensive, but

reasonably tailored in the circumstances to seek information about Mr. Shkreli and his assets

which will assist the Creditor in collecting the Judgment. In particular, the inquiries address the

basic questions of assets Mr. Shkreli has or has received, assets of which he has disposed, assets

and interests held for him by others and his interests in the Phoenixus/Vyera companies.


3
  The Creditor notes that other judgment enforcement papers have been served upon persons and
entities affiliated in one way or another with Mr. Shkreli. While remarkably few responses have
been received, an effort to compel responses from those persons and entities is not joined here in
the hope that complete responses from Mr. Shkreli and the Kang Firm will be sufficient to allow
enforcement of the Judgment through appropriate turnover proceedings. The Creditor will of
course raise issues as to other judgment enforcement papers and insufficiency of responses as
necessary, if it becomes necessary.
                                                 8
        Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 12 of 20




       In the interest of completeness, we also point out the following law and facts.

       FRCP 69(a)(2) provides: “In aid of the judgment or execution, the judgment creditor …

may obtain discovery from any person — including the judgment debtor — as provided in these

rules or by the procedure of the state where the court is located.” FRCP 45 of course provides

generally for the use of subpoenas. NY State CPLR 5201 et seq. more specifically provides for,

among other measures, use and service of judgment enforcement papers known as restraining

notices, subpoenas and information subpoenas. NY CPLR 5224 is addressed to information

subpoenas that, as described therein, provide written questions to a judgment debtor or other

person to be answered under oath and returned promptly to the judgment creditor/counsel.

       As noted above, Mr. Shkreli was served at the FCI facility where he is incarcerated with a

NY CPLR 5224 information subpoena (among other judgment enforcement papers). (Scarola

Decl., Ex. L) FCI prison officials acknowledged receipt of the package sent (though indicated

that a postage-paid envelope included in accordance with the NY CPLR procedures would be

held because Mr. Shkreli is an incarcerated person). (Scarola Decl., Ex. N)

       Correspondence later received from the Kang Firm confirmed that both Mr. Shkreli and

Mr. Shkreli’s counsel at the Kang Firm had received these papers because the Kang Firm

attorneys stated they were aware of the planned service of similar discovery documents on

another person associated with Mr. Shkreli, Evan Greebel.4 (Scarola Decl., ¶ 24)




4
  The fact that the Creditor planned such service was not disclosed anywhere except in the one
and only set of related papers sent to Mr. Shkreli (Mr. Greebel had not yet been served and no
other paper outside of the Creditor’s counsel’s possession mentioned the plan to serve Mr.
Greebel). (Scarola Decl., ¶ 24) In other words, Mr. Shkreli and his counsel could only have
known of the plan to serve Mr. Greebel through the papers delivered to Mr. Shkreli. An
electronic copy of certain papers was only later provided to the Kang Firm at their request.
(Scarola Decl., ¶ 24)

                                                9
        Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 13 of 20




       No objection or other formal response in accordance with NY CPLR requirements was

made by or on behalf of Mr. Shkreli with regard to the NY CPLR 5224 information subpoena

discovery inquiries to him.

       The Kang Firm, in informal correspondence, asserted that Mr. Shkreli could not be

served at his place of incarceration, in its correspondence with the Creditor’s counsel, stating that

Mr. Shkreli was residing outside the jurisdictional scope of a permissible judgment enforcement

information subpoena. (Scarola Decl., ¶ 26) The Kang Firm is not correct.

       The law is well-settled that an incarcerated person is presumptively deemed to reside

where, in substance, he resided prior to incarceration, absent specific and concrete evidence to

rebut the presumption by establishing that the prisoner had taken affirmative steps to reorder his

affairs so as to change citizenship to a different place. See Hall v. Curran, 599 F.3d 70 (1st Cir.

2010) (addressing citizenship for purposes of diversity jurisdiction: “In cases involving

prisoners, the courts presume that the prisoner remains a citizen of the state where he was

domiciled before his incarceration, even if he is subsequently incarcerated in a different state.”)

       Mr. Shkreli has made a recent application for early release from prison because of

concerns over exposure to the coronavirus pandemic and his assertions he could find a cure for

the novel coronavirus pandemic/COVID-19 and indicated in those papers that if released he

would in fact continue to reside in New York City (with his fiancé). (Scarola Decl., Ex. O, pp. 1,

17, 20-21 (ECF #729 in the Criminal Case))

       But in all events, a judgment debtor may be served with a CPLR 5224 information

subpoena even if the judgment debtor resides outside the state at the time of service5:



5
  CPLR 5224(a)(3) provide in relevant part: “Service of an information subpoena may be made
by registered or certified mail, return receipt requested.” It contains no restriction as to the
location of the person to be served.
                                                 10
        Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 14 of 20




       “the enforcement procedures authorized by the CPLR provide for service of an
       information subpoena with service of such information subpoena by registered or
       certified mail, return receipt requested. CPLR Rule 5224(a)(3). This type of subpoena
       does not prohibit service of an information subpoena upon a Judgment Debtor located
       outside the state. This statute clearly provides the alternative to the restrictions set forth
       in CPLR § 2303 or Judiciary Law § 2–b. See Banco Do Estado De Sao Paulo S.A. v.
       Mendes Junior International Company and Construtora mendes Junior S/A, Supreme
       Court, Commercial Division (J. Ramos, 1997), N.Y.Law Journal, Nov. 24, 1997, p. 29
       col. 4, aff'd 249 A.D.2d 137, 672 N.Y.S.2d 28 (1st Dept.1998).
       “Based upon the statutory language in CPLR Rule 5224(a)(3), this Court determines that
       the Judgment Creditor is entitled to serve an information subpoena upon the Judgment
       Debtor, even if located out of state.”

Aquavella v. Equivision, Inc., 181 Misc.2d 322, 324 (S. Ct. Monroe Ct. 1999), app dism., 270

A.D.2d 972 (4th Dept. 2000); see also Harbor Footwear Group, Ltd. v. ASA Trading, Inc., 1

Misc.3d 911(A) (S. Ct. Nassau Co. 2004).

       The Creditor’s counsel provided in writing to the Kang Firm the reasons Mr. Shkreli

could not avoid the information subpoena based upon his current status as an incarcerated person

in Pennsylvania. The Kang Firm provided no response or any reason to conclude Mr. Shkreli is

not required to respond fully to the information subpoena (and no cognizable written objection to

particular requests).

       Accordingly, this Court should order the relief requested compelling Mr. Shkreli’s full

disclosures in response to the information subpoena inquiries served upon him.


                                                 II.

                     THERE IS NO BASIS FOR THE KANG FIRM NOT
                  TO FULLY RESPOND TO THE CREDITOR’S JUDGMENT
                       ENFORCEMENT INFORMATION REQUESTS

       As with Mr. Shkreli, the Kang Firm has not responded at all, at least by way of any

formal response, to the information subpoena served upon it. (Scarola Decl., ¶¶ 18, 31) The

Kang Firm’s full and complete responses should also be compelled by an Order from this Court.

       As with the written questions to Mr. Shkreli, the same questions posed to the Kang Firm are

                                                 11
         Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 15 of 20




comprehensive, but reasonably tailored in the circumstances to seek information about Mr. Shkreli

and his assets that will assist the Creditor in collecting the Judgment. (Scarola Decl., Ex. L)

        In the interest of completeness, we point out the following law and facts to address issues

raised informally by the Kang Firm in email correspondence we have received after its receipt of

the judgment enforcement subpoena.

        First, two issues are easily dispatched. The Kang Firm initially stated that a necessary

certification in the information subpoena required by CPLR 5224 was missing, and also that a

required self-addressed stamped envelope for return of the information subpoena was missing.

(Scarola Decl., ¶ 33) Counsel for the Creditor pointed out the location of the certification and

the Kang Firm then acknowledged that it was properly stated. (Scarola Decl., ¶ 33) With regard

to the ostensibly missing self-addressed stamped envelope, counsel for the Creditor pointed out

that it was personally observed to be included in the envelope sent to the Kang Firm, but that

another could be supplied if that would be necessary to put the issue to rest. (Scarola Decl., ¶ 33)

No request for another such envelope or any other further comment on the subject was received

from the Kang Firm. (Scarola Decl., ¶ 33)

        Second, the Kang Firm asserted generally that information sought might be subject to the

attorney-client privilege. (Scarola Decl., ¶ 34) It did not make any particularized objection.

(Scarola Decl., ¶ 34) Certainly, the Creditor agrees that no genuinely privileged information

should be turned over. At the same time, (i) the bulk of the information sought by its nature

would not be subject to the privilege (for example, information as to Mr. Shkreli’s assets is not a

request for information constituting the request for or giving of legal advice), and (ii) recent

proceedings in the FTC Case make clear that substantial information possessed by the Kang Firm

concerning Mr. Shkreli is not subject to the attorney-client privilege, even as apparently now



                                                   12
        Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 16 of 20




conceded by Mr. Shkreli himself. (Scarola Decl., ¶ 34)

       As to this latter point, the Court in the FTC Case has apparently recently determined that

at least many communications Mr. Shkreli has had with the Kang Firm while in prison are not

privileged (at least because they were not had in a confidential setting, if not for additional

reasons inherent in the nature of the communications), including many with Kang Firm attorney

Kandis Kovalsky which were apparently recorded by the federal Bureau of Prisons and which

the FTC has accessed through the Bureau of Prisons. (Scarola Decl., ¶ 35, Ex. O (FTC Case

ECF #278)) The parties to that case are currently reviewing and negotiating as to which

communications will be deemed not privileged (Scarola Decl., Ex. P (FTC Case ECF #284)), but

the Court has already directed that some information pertaining to the Kang Firm previously

filed under seal as being privileged be unsealed (Scarola Decl., ¶ 35).

       One of the documents recently unsealed is correspondence from the FTC to the Court

asserting bases for contending that the Kang Firm possesses information pertinent to Mr.

Shkreli’s assets and a possible effort to shield them from creditors and potential creditors:

       “Based on Mr. Shkreli’s submission to the Court, it is clear that Ms. Kovalsky has
       communicated with Mr. Shkreli on a wide range of legal and business issues, some of
       which were relevant to the FTC’s investigation and to this case. … During our pre-
       complaint investigation, the FTC learned that Mr. Shkreli was considering placing his
       Phoenixus shares in a trust. Ms. Kovalsky appeared to be advising Mr. Shkreli on this
       issue. … The FTC was concerned that Mr. Shkreli might be trying to shield his
       Phoenixus assets … .”

       “In addition, it has also become clear that Ms. Kovalsky operates as Mr. Shkreli’s advisor
       on other relevant business matters. For example, Ms. Kovalsky appears to have acted as
       a conduit for communications from others to Mr. Shkreli on matters that were, as Mr.
       Shkreli put it to co-Defendant Kevin Mulleady, “too sensitive to talk about … .”

(Scarola Decl., Ex. Q (FTC Case ECF #282))

       While this is the FTC’s contention, not proof, the Creditor submits it supplies more than a

good faith basis to believe that the Kang Firm is possessed of unprivileged information


                                                 13
         Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 17 of 20




pertaining to Mr. Shkreli’s assets from which the Creditor seeks to recover.

        To complete the discussion of comments received from the Kang Firm, the question was

raised whether the Kang Firm could not properly be served with the judgment enforcement

papers at issue because it is not within New York State. (Scarola Decl., ¶ 38) In fact, the Kang

Firm may be so served because it is located within 100 miles of the Creditor’s counsel’s office (a

measurement apparently not contested by the Kang Firm). (Scarola Decl., ¶ 38) FRCP Rule 69

provides that judgment enforcement procedures “must accord with the procedure of the state

where the court is located, but a federal statute governs to the extent it applies” and that a

creditor may obtain enforcement in aid of discovery “as provided in these rules or by the procedure

of the state where the court is located.”

        As discussed, the Creditor has, consistent with this Rule, served the Kang Firm with a

New York State information subpoena.

        FRCP 69’s provision that “a federal statute governs to the extent it applies” and that a

creditor may seek discovery “as provided in these rules” permits the Creditor to use not only the

New York State subpoena procedure, but also to serve a Rule 45 subpoena. Rule 45(c) provides

that a creditor may serve a subpoena duces tecum on a non-party such as the Kang Firm “within

100 miles of where [it] … regularly transacts business in person … .” Thus, a Rule 45(c)

subpoena duces tecum for a live deposition with document production may be served upon the

Kang Firm by the Creditor seeking the same information being sought now by the less

burdensome means of the NY CPLR 5224 information subpoena procedure. After diligent

search, no case identified concludes that the CPLY 5224 procedure is not available in this

scenario, and certainly none has been identified by the Kang Firm to the Creditor’s counsel.

(Scarola Decl., ¶ 38)

        If for any reason the Court would find that the CPLR 5224 procedure were unavailable,

                                                  14
        Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 18 of 20




the Creditor would of course serve such a Rule 45(c) subpoena. See, e.g., U.S. v. McWhirter,

376 F.2d 102 (5th Cir. 1967). The Creditor might still proceed in that way at a later point. But

the Kang Firm having identified no case or other authority to the effect that the less burdensome

New York State information subpoena device may not also be used as permitted by the subpoena

authority set for in FRCP 45(c) and 69, this Court should compel full and complete responses.

Cf. Sabol v. Brooks, 469 F.Supp.2d 324 (D. Md. 2006) (“the federal rules take precedence over

conflicting state law…. Regardless of the geographic restrictions, or lack thereof, contained in

Maryland Rule 2–633, this Court’s ability to apply the enforcement procedures established by

that rule, including its ability to subpoena a non-party to appear for an examination, therefore is

subject to the geographic limitations contained in Rule 45).


                                                III.

                THE RESPONDING PARTIES SHOULD BE COMPELLED TO
                 REIMBURSE THE CREDITOR’S ATTORNEYS’ FEES AND
                    COSTS ASSOCIATED WITH THIS APPLICATION

       Pursuant to FRCP 37(a)(5)(A), and 37(d)(3), the Creditor also seeks an order directing

Mr. Shkreli and the Kang Firm to pay the Creditor’s reasonable expenses incurred in making this

application, including reimbursement of reasonable attorneys’ fees.

       Federal Rule of Civil Procedure 45(e) states that the issuing court may hold in contempt a

“person who, having been served, fails with adequate excuse to obey the subpoenas.” Further

Federal Rule of Civil Procedure 37 permits a court upon the granting of a motion to compel

discovery to award the moving party its reasonable expenses incurred in making the motion,

including attorneys’ fees.

       Because there is no good reason for respondents’ failure to reply, even by way of any




                                                 15
        Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 19 of 20




formal or particularized objection,6 to legitimate enforcement discovery measures in the face and

context of a wholly-unsatisfied $2.6+ million judgement, this relief is warranted. Because this is

the first application for such relief by the Creditor, no stronger sanction is sought, though in these

circumstances, one might be permitted by the applicable rules.

       The Creditor, through its counsel, includes a certification that it has in good faith

conferred or at least has attempted to confer with the respondents in an effort to obtain the

disclosure at issue without court action. (Scarola Decl., ¶ 40)


                                                 IV.
                       THE COURT SHOULD DIRECT THAT THE
                       RESPONDING PARTIES BE SERVED WITH
                       THIS APPLICATION AS PROPOSED IN THE
                    ACCOMPANYING DRAFT ORDER TO SHOW CAUSE

       The accompanying draft proposed order to show cause provides for service upon each of

respondents by both Federal Express overnight courier delivery or USPS next available day and

certified mail, returned receipt requested delivery, in each case at the address where they were

served with the judgment enforcement papers in issue (for Mr. Shkreli, at the prison where he is

incarcerated, and for the Kang Firm, at its main office in Philadelphia, Pennsylvania). A copy of

the papers would also be sent by email to attorney Kandis Kovalsky at the Kang Firm. It is self-

evident from the facts discussed above that both respondents received the earlier papers by the

certified mail method, it appears that the Kang Firm represents Mr. Shkreli in practice in this

matter and the courier service delivery (along with email to the Kang Firm) is further assurance




6
 For the avoidance of doubt, the points made by the Kang Firm were in no way a formal or
particular objection, but rather, made in informal email correspondence and as noted above are
not even included here with this application in deference to whether the Kang Firm would
consider them confidential for some reason. (Scarola Decl., ¶¶ 15, 18)
                                                 16
       Case 1:16-cv-07175-AJN Document 39 Filed 10/29/20 Page 20 of 20




that both respondents wi 11 receivc service. (Scaro la Deel., ~ 4 1)


Dated: October 8, 2020
       New York, NY

                                               SCAROLA ZUBATOY SCHAFFZIN PLLC


                                                             R i_5;1iard J.J:--Scarola
                                               Attorney for Petitioner Thomas P. Koestler
                                                           ~
                                               1700 Broaaway
                                               4 1st Floor
                                               New York, NY 100 19
                                               Tel.: (2 12) 757-0007




                                                  17
